                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

VERONICA VALENTINE,                         )               Case No: 8:16CV131
                                            )
                     Plaintiff,             )
                                            )           ORDER TO WITHDRAW
              vs.                           )          EXHIBITS OR TO SHOW
                                            )           CAUSE WHY EXHIBITS
LISA VILLWOK #1764 and JENNIFER             )        SHOULD NOT BE DESTROYED
HANSEN #1585                                )
                                            )
                     Defendant.             )


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), the pro se party shall either 1)
withdraw the following exhibits previously submitted in this matter within 30 calendar days
of the date of this order, or 2) show cause why the exhibits should not be destroyed:


       (Plaintiff’s exhibit numbers 1-3) / Non-Jury Trial / February 20, 2018)


       If the pro se party fails to withdraw these exhibits as directed or to show cause why
the exhibits should not be destroyed, the clerk=s office is directed to destroy the listed
exhibits without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       DATED this 30th day of October, 2018.

                                                  BY THE COURT:

                                                  s/ Laurie Smith Camp
                                                  United States District Judge




                           Exhibits-Order_to_Withdraw_or_OSC_Destroy_Appeal_Time_Expired.docx
                                                                             Approved 12/22/14
